CAMMACK, Judge.
This action was instituted in December, 1956, by the appellees, Johnie Compkis and 24 other miners, then employees of the appellants, Carle Seale and Burchell Maggard, dba S and M Coal Company. The appellees claimed $40 each for Christmas Vacation Pay alleged to be due them under the National Bituminous Coal Wage Agreement of 1950 as amended October 1, 1956. This motion for an appeal is from the judgment of the trial court which awarded the appellees $1,000 jointly against the appellants. We are sustaining the motion and reversing the judgment because we believe the appellants are correct in their contention that the circuit court did not have jurisdiction of the subject matter.
The $40 claims of the appellees arose out of the same contract and presented a common question of law and fact. Joinder of claims is permissible under CR 18, but such a joinder cannot extend the jurisdiction of the circuit court. See Clay, CR 82, p. 650. Justices’ courts have jurisdiction, exclusive of circuit courts and concurrent with quarterly courts, of all civil actions for the recovery of money or personal property where the value in controversy, exclusive of interest and costs, does not exceed $50. KRS 25.610. It follows that the circuit court did not have jurisdiction of the $40 claims of the appel-lees. Batman v. Louisville Gas & Electric Co., 187 Ky. 659, 220 S.W. 318.
The appellants have presented several other grounds for reversal, but we do not reach them because the case should have been dismissed before they arose.
The judgment is reversed, and the case is remanded with directions that it be dismissed.